Citation Nr: 0606815	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-36 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In that initial decision, the RO 
evaluated the veteran as zero percent disabling for 
hypertension.  Later, in September 2004, the RO increased the 
rating to 10 percent disabling for hypertension, effective 
from the date of award of service connection-March 17, 2004.


FINDING OF FACT

Since the March 17, 2004 effective date of the grant of 
service connection, the veteran's hypertension has not been 
manifested by readings of diastolic blood pressure 
predominantly 110 or more, or systolic blood pressure 
predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for hypertension, from March 17, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.

Through a February 2004 notice letter, as well as a statement 
of the case (SOC) in September 2004, and supplemental SOCs in 
June 2005 and September 2005, the RO notified the veteran and 
his representative of the legal criteria governing his claim, 
the evidence that had been considered in connection with his 
claim, and the bases for the denial of his claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to substantiate 
his claim, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that VA has met the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Additionally, the February 2004 notice letter requested the 
veteran to submit any other medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Through the SOC and SSOCs the veteran was told that his 
disability would be rated by applying relevant diagnostic 
codes in the rating schedule based on the manifestations or 
symptoms he experienced.  He was told of the types of 
evidence, namely evidence showing higher blood pressure 
readings, that would support his claim.  Consequently, the 
Board finds that the veteran has been given the required 
notice, including notice to submit any pertinent evidence 
that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the issue on appeal.  The veteran's 
service medical records have been obtained and associated 
with the claims file, as have treatment records from the VA 
Medical Center (VAMC) in Oklahoma City, Oklahoma, and the VA 
Community Based Outpatient Clinic (CBOC) in Lawton, Oklahoma.  
Private treatment records from the Southern Plains Medical 
Center have also been obtained.  Additionally, the veteran 
underwent a fee-based examination in March 2004 and a VA 
examination in March 2005 in relation to his claim, the 
reports of which are of record.  Significantly, the veteran 
has not otherwise alleged that there are any outstanding 
medical records probative of the veteran's claim on appeal 
that need to be obtained.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's hypertension has been evaluated as 10 percent 
disabling under 38 C.F.R. § 4.104 (Diagnostic Code 7101) 
(2005), "hypertensive vascular disease (hypertension and 
isolated systolic hypertension)."  Diagnostic Code 7101 
provides for a 10 percent rating for diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating is assigned for diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  A 40 percent rating is assigned 
for diastolic pressure predominantly 120 or more.  A 60 
percent rating is assigned for diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104 (Diagnostic 
Code 7107).

The evidence demonstrates that is necessary for the veteran 
to maintain continuous medication to control his 
hypertension.  However, the veteran's blood pressure readings 
of record, since March 17, 2004, do not support a rating 
greater than the initial evaluation of 10 percent for his 
service-connected hypertension.

The highest diastolic pressure reading was 100, recorded in 
December 1999.  The highest systolic pressure reading was 
174, recorded in April 2005.  The March 2004 fee-based 
examiner noted blood pressure readings of 152/80, 154/78, and 
154/78.  In September 2004, Linda Johnson, M.D., upon private 
examination, noted a blood pressure reading of 100/60.  The 
March 2005 VA examiner noted blood pressure readings of 
116/61, 115/73, and 123/68.  Throughout his treatment at the 
Oklahoma City VAMC and Lawton CBOC, from 1999 to 2005, the 
veteran's blood pressure readings never approached the levels 
necessary to warrant any rating greater than the initial 
evaluation of 10 percent.  The veteran's diastolic pressure 
was never predominantly 110 or more and his systolic pressure 
was never predominantly 200 or more.  As noted above, those 
levels must be shown in order to warrant a higher rating.  
See 38 C.F.R. § 4.104 (Diagnostic Code 7101).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating greater than 10 percent for 
hypertension must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for an increase, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for 
hypertension, from March 17, 2004, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


